Title: To George Washington from Major Thomas Wickes, 10 September 1778
From: Wickes, Thomas
To: Washington, George


          
            Sir
            Huntington [N.Y.] Septr 10th 1778
          
          I have Certain Accompts that the Enemy at Newyork are Putting Large Quantitys of Lead
            on Board there Transports, and the Coopers are Very Bussy in Over haling and Reparing
            there Water Casks, I was further Informed that days was Appointed to Sell there horses
            but I have not heard Whether they Sold any, there Sick is Removing down to the ferry,
            from out of the Country, A man is Sent to Loyds Neck to Pay off all the Wood Cutters and
            Carter that have been Imployd, but I did not Learn Whether he was to discharge them, an
            Intire Imbargo is Laid on all Vessels none is allowd, not the Wood botes to Leave the
            City, Its the Oppinion of our Friends on the Island and in Newyork that they are
            Preparing to Leave Newyork, but Tryon tells the torys and Friends to Goverment as he
            Calls them, that a Large Reinforcement Will be here Soon, at Least ten thousand, that
            they are Under Convoy of Admiral Birumb, Since Tryon hath Swore the People its Very
            difficult Gitting People to Go to Newyork, most of those that I sent to Newyork are
            either Prisoners or have fled into the Woods to Secret themselves, to Prevent being
            Prisoners, The Inclosed is a Copy of the Oath that Tryon Obliges the Inhabitants to
            take, or to Pay five Pounds and Quit the Island Imediately. I am Sir With Due Respect Your Excellencys Most Obdient and
            Very Humbl. Sert
          
            Thos Wickes
          
        